         Case 7:18-cv-00345-KOB-GMB Document 74 Filed 09/16/21 Page 1 of 2                      FILED
                                                                                       2021 Sep-16 PM 03:44
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

    CATHY ROSS VINNETT,                       )
                                              )
          Plaintiff,                          )
                                              )
    v.                                        )   Case No. 7:18-cv-00345-KOB-GMB
                                              )
    UNITED STATES OF AMERICA,                 )
                                              )
          Defendant.                          )

                            MEMORANDUM OPINION

         The Magistrate Judge entered a report on August 2, 2021, recommending that

the court grant defendant’s motion for summary judgment. (Doc. 70).                    The

Magistrate Judge further recommended that the court deny Plaintiff Cathy Ross

Vinnett’s motion for a telephone conference. (Doc. 70 at 20 n.8). 1 Although the

magistrate judge advised the parties of their right to file specific written objections

within 14 days, and the Magistrate Judge subsequently granted Ms. Vinnett until

September 1, 2021 to file her objections, (doc. 73), the court has received no

objections.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the



1
 On August 3, 2021, Ms. Vinnett filed an untimely and unsworn response in opposition to the
defendant’s motion for summary judgment. Doc. 70. Therefore, the court will not consider it.
     Case 7:18-cv-00345-KOB-GMB Document 74 Filed 09/16/21 Page 2 of 2




magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

court finds that no genuine issues of material fact exist and that the defendant’s

motion for summary judgment should be granted. The court further finds that Ms.

Vinnett’s motion for a telephone conference should be denied.

      DONE and ORDERED this 16th day of September, 2021.




                                     ____________________________________
                                     KARON OWEN BOWDRE
                                     UNITED STATES DISTRICT JUDGE
